Citation Nr: 0400135	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  93-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for dysthymia (previously 
diagnosed as anxiety neurosis), rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's sister


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the 
increased rating sought on appeal.  The Board Remanded this 
claim for additional development, including additional 
records, VA psychiatric examination, and medical etiology 
opinions, in November 1994 and September 1998.  That 
development has been completed to the extent possible, and 
the case was returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination and etiology opinions in order to assist in 
substantiating the claim for VA compensation benefits.

2.  The regulatory criteria for rating mental disorders that 
was in effect prior to November 7, 1996 are more favorable to 
the veteran. 

3.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected dysthymia (previously 
diagnosed as anxiety neurosis) has manifested in demonstrable 
inability to obtain or retain employment. 




CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected dysthymia (previously diagnosed as anxiety 
neurosis) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 3.102, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for his service-connected psychiatric 
disorder.  In a July 2003 supplemental statement of the case, 
the RO provided the veteran the regulatory provisions of the 
VCAA.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private 
treatment records and records from the U.S. Social Security 
Administration (SSA).  The veteran was afforded various VA 
compensation examinations and medical etiology opinions to 
determine the correct diagnosis, etiology, and current level 
of severity of his psychiatric disorders.  

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for an increased rating for service-connected 
psychiatric disorder.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this veteran's case, there is no reasonable possibility 
that additional assistance would further aid in 
substantiating the veteran's claim for VA compensation 
benefits.  
See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Increased Rating for Dysthymia

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

The Board notes that, during the pendency of the veteran's 
claim for increase (filed in March 1991), the regulations 
pertaining to rating mental disorders were amended, effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (2003).  In this 
case, the Board finds that the regulations pertaining to 
rating mental disorders in effect prior to November 7, 1996 
are more favorable to the veteran because they provide for a 
100 percent rating for bases that include demonstrable 
inability to obtain or retain employment so as to warrant the 
maximum 100 percent schedular rating. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9405, in effect through November 6, 1996, a 30 percent 
disability rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating encompassed severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms that were of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating under the rating 
criteria in effect prior to November 7, 1996 was warranted: 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or for 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims has held that the criteria for a 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The veteran has been rated as 30 percent disabling for 
service-connected psychiatric disability since 1973.  Service 
connection was originally established for anxiety neurosis, 
rated as 30 percent disabling under Diagnostic Code 9400.  
About 1980, the veteran's psychiatric disorder was diagnosed 
as dysthymic disorder, which the medical evidence relates to 
the veteran's service.  Anxiety disorder was no longer 
diagnosed, although the medical evidence contains subsequent 
references to the veteran's psychiatric disorder as a 
"nervous disorder," and post-traumatic stress disorder 
(PTSD) was later diagnosed but then ruled out upon further 
examination.  

In March 1991, the veteran filed the current claim for 
increased rating.  During the appeal, the veteran's claim was 
characterized variously as rating of a nervous disorder, 
increased rating for a service-connected psychiatric 
disorder, and an increased rating for dysthymia.  In a 
February 2000 rating decision during the appeal, the RO 
characterized the veteran's service-connected psychiatric 
disability as dysthymia, and indicated that a 30 percent 
rating had been granted for this psychiatric disorder since 
1973.  By doing so, the RO implicitly found that there had 
been a change of diagnosis, so that dysthymia was the current 
diagnosis for the service-connected disorder, and represented 
a "progression of the prior diagnosis" of anxiety disorder.  
38 C.F.R. § 4.125.  Because this was a change of diagnosis of 
service-connected psychiatric disability previously diagnosed 
as anxiety disorder, it did not represent a separately 
diagnosed psychiatric disability, and did not require an 
adjudication as to service connection.  The Board also notes 
that a May 1999 decision by the RO to grant a temporary total 
rating for hospitalization was based on hospitalization for 
dysthymia.  As a temporary total rating requires that the 
hospitalization be for a service-connected disability, this 
is additional evidence of the RO's intent to consider 
dysthymia as a changed diagnosis representing merely a 
progression of the prior diagnosis of anxiety disorder.  

For these reasons, and in light of the clear change of 
diagnosis from anxiety disorder to dysthymia in the medical 
record beginning about 1980, the Board finds that the RO 
effectively determined that dysthymia was the proper 
diagnosis for the service-connected psychiatric disorder that 
had been previously diagnosed as anxiety disorder.  
Notwithstanding a June 2003 addendum opinion of record that 
the veteran's currently diagnosed major depressive disorder 
was not etiologically related to the service-connected 
anxiety neurosis, at the time of this decision the RO had 
already determined that dysthymic disorder was the service-
connected disability (following a change in diagnosis from 
anxiety disorder); therefore, at the time of this June 2003 
opinion the etiology the dysthymic disorder was no longer a 
question at issue. 

The veteran contends that the 30 percent rating for his 
service-connected dysthymia does not adequately reflect the 
severity of his disability.  Through various evidence 
presented, the veteran contends that he has not worked since 
1991 primarily due to his service-connected psychiatric 
disability now diagnosed as dysthymic disorder. 

The evidence of record reflects that the veteran's service-
connected psychiatric disability, originally diagnosed as 
anxiety neurosis, as early as 1973 manifested moderate 
disability, including restlessness, anxiety, irritability, 
sleep disturbance, and little insight.  The evidence also 
shows that the veteran's symptoms increased in the following 
years, so that by 1976 the veteran required psychiatric 
treatment, and has largely continued treatment since then, 
especially since the early 1990s.  

There is some evidence of record dated as early as 1991 that 
weighs in favor of a finding that the veteran's dysthymia has 
resulted in demonstrable inability to obtain or retain 
employment.  A March 1991 fee basis treatment report, for 
example, reflects the examiner's opinion that the veteran was 
"totally and permanently disabled," although the examiner 
noted that the opinion was based on both physical and 
psychiatric disabilities.  The examiner indicated the 
veteran's prognosis was poor.  The disability was 
characterized as a moderately severe dysthymic disorder.  The 
symptoms at the time included fearfulness, anxious and 
depressed affect, and loss of interest in everything.  

Likewise, a June 1991 case summary from a private 
psychiatrist, Jose Reyes, M.D., includes the opinion that the 
veteran had "a chronic and severe degree of impairment at 
the emotional level of function which in addition to his 
chronic physical illness impairs severely his functional 
capacity.  He can not become engaged in any type of 
substantial gainful employment and is totally and permanently 
disabled from the social, emotional and industrial 
standpoints."  This report reflects that the veteran had 
been treated since 1980 for moderately severe dysthymic 
disorder; his psychiatric condition had been deteriorating; 
and that he was very depressed and anxious, and had a 
depressed affect, impaired judgment, and impaired insight.  
Specific clinical findings by Dr. Reyes in 1992 and 1993 
include anxious and fearful thought content, anxious and 
depressed mood, and a depressed affect; the overall 
characterization of the veteran's dysthymic disorder was 
moderately severe, with a poor prognosis.  

A June 1995 VA mental disorders examination report reflects 
the veteran's complaints of nervousness, sleep disorder, 
restlessness, and forgetfulness; objective findings included 
unkempt appearance and orientation only as to person.  The 
examiner indicated that the veteran was exaggerating and 
presenting himself as sick, and refused to answer specific 
questions.  The examiner assigned a Global Assessment of 
Functioning Scale score (GAF) of 70 for the veteran's 
dysthymia (diagnosed only by record), and recommended a VA 
field survey.  A June 1995 VA field survey revealed that the 
veteran was idle at home all the time, was uninvolved in home 
tasks, and was secluded, although he went outside the house 
and either got lost or stayed elsewhere two or three days at 
a time; conflicting reports as to whether the veteran 
socialized with the neighbors;  the veteran and his wife were 
separated due to the veteran's ill humor and poor 
relationship with the children; the veteran was nervous and 
forgetful; the veteran did not answer most questions; and the 
veteran depended on his son to take his medications, or took 
them by himself at other times.  

An April 1996 psychiatric evaluation by Dr. Reyes reflects 
that the veteran's psychiatric condition had deteriorated 
over the years during treatment since 1976; the veteran was 
very depressed, anxious, and irritable, with sleep 
disturbances, 


visions, and flashbacks; mental examination revealed that the 
veteran was disheveled and unkempt, was depressed and sad, 
had an anxious affect, irritable mood, disorientation as to 
time, poor concentration, short attention span, a depressive 
and fearful thought content, occasional visual 
hallucinations, variable memory, impaired judgment, and poor 
insight.  The prognosis was poor.  The diagnoses were severe 
dysthymic disorder and PTSD.  Dr. Reyes assigned a GAF of 50 
for the current year and 41 for the previous year.  Dr. Reyes 
wrote that the severe degree of psychiatric impairment, in 
addition to the veteran's physical disabilities, "impairs 
severely his functional capacity.  He can not become engaged 
in any type of substantial gainful employment.  He is totally 
and permanently disabled from the social, emotional and 
industrial standpoints.  He suffers from complete industrial 
inadaptability." 

At a personal hearing before the RO in May 1996, the 
veteran's sister testified that she was his guardian for SSA 
benefits; the veteran frequently got lost; the veteran's 
behavior was aggressive, and he got upset easily, got 
nervous, and could not handle stress; and the veteran was 
totally isolated; and that the veteran stopped working in 
1991.  

A June 1996 VA PTSD examination report reflects that the 
veteran did not cooperate with the examination.  An August 
1998 VA summary of hospitalization reflects a diagnosis of 
major depression with psychotic features, with a GAF of 40 
upon admission and 50 for the previous year.  A September 
1999 VA summary of hospitalization reflects diagnoses of PTSD 
and alcohol abuse, and an opinion that the veteran was 
"unable to handle funds or to engage in any gainful work or 
occupation." 

Fee basis treatment records in 1999 and 2000 reflect 
psychiatric symptoms that include anxiety, anger, depression, 
irritability, low energy, fatigue, suicidal thoughts, and 
isolation and being withdrawn.  A VA examination in October 
2000 revealed irritability, isolation, constricted affect, 
sullen and angry mood, and poor insight.  The examiner 
assigned a GAF of 50.  An April 2002 VA mental disorders 
examination report reflects diagnoses of recurrent severe 
major depressive disorder 


and dysthymic disorder, a GAF of 50, and an Axis IV diagnosis 
that the veteran was "unable to hold a job."  Symptoms or 
clinical findings included feelings of sadness, irritability, 
loss of energy, loss of interest in activities, insomnia, 
inability to concentrate, anxiety, tension, depressed mood, 
and constricted affect.  A June 2003 addendum to this 
examination reflects the assignment of a GAF of 50. 

After a review of the evidence, the Board notes that there 
are various psychiatric opinions of record to the effect that 
the veteran is demonstrably unable to obtain or retain 
employment; however, because these opinions regarding 
disability were also based on physical disabilities, the 
opinions are weakened regarding the level of impairment due 
to the service-connected psychiatric disability.  The 
impairment caused by such physical disabilities may not be 
considered in determining the current rating for the 
veteran's service-connected dysthymia.  See 38 C.F.R. § 4.14 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating is to be avoided).  As there is no etiology 
opinion of record that clearly differentiates the level of 
impairment due to psychiatric symptomatology from physical 
symptomatology attributed to non-service-connected 
disability, the Board has not made such a distinction.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In addition to the various opinions of inability to obtain or 
retain employment, the Board has considered the assignment of 
GAFs.  The Board finds that the overall assignment by various 
examiners of GAFs is approximately 50, although it has been 
found to be higher or lower during specific periods.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 50 
(on a continuum of 41 to 50) indicates serious 


symptoms or any serious impairment in social, occupational, 
or school functioning, and contemplates the inability to keep 
a job). A GAF of 40 (on a continuum of 31 to 40) indicates 
some impairment in reality testing or communication, or a 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, and 
contemplates an inability to work.  While the veteran was 
assigned a GAF of 70 in June 1995, this does not seem to 
reflect the overall pattern or overall level of disability as 
represented by psychiatric opinions prior to and after this 
examination.  A GAF of 70 (in the range from 61 to 70) 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The Board notes that the veteran's psychiatric diagnoses for 
the relevant period of this claim have included PTSD and 
alcohol abuse.  The diagnosis of PTSD was later ruled out, 
although the symptoms of anxiety and similar symptoms noted 
in those examinations have been considered a part of the 
veteran's service-connected psychiatric disorder.  As there 
is no etiology opinion of record that clearly differentiates 
any psychiatric symptomatology due to non-service-connected 
disability from psychiatric symptomatology attributed to 
service-connected disability, the Board has not made such a 
distinction.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider, 11 Vet. App. at 182.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's dysthymia symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a 


specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for dysthymia.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

After a review of all the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's service-connected dysthymia (previously 
diagnosed as anxiety neurosis) has manifested in demonstrable 
inability to obtain or retain employment.  In addition to the 
opinions as to the veteran's inability to obtain or retain 
employment and the GAFs, the Board has also considered that 
the veteran's psychiatric symptomatology has increased in 
severity since he was previously rated, as represented by: 
the overall characterization of the veteran's dysthymia range 
from moderately severe to severe; the treating physician's 
statement that the veteran's symptoms had worsened; the lay 
testimony of increased symptomatology since about 1991; the 
severely impairing symptoms of depression, anxiety, 
irritability, poor concentration, impaired judgment and 
insight, disorientation, and tendency to isolate; and 
evidence of disability for SSA purposes in part based on 
service-connected psychiatric disability.  

While there is some evidence that for the period of the claim 
for increased rating the veteran's symptoms attributed to his 
service-connected dysthymia have been productive of only 
moderately severe or severe disability, and that some of the 
veteran's disability is attributable to physical 
disabilities, there is other evidence indicated above, 
including multiple examiner's opinions, GAFs, and worsening 
of specific symptomatology, that reflects demonstrable 
inability to obtain or retain employment due to service-
connected dysthymia.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the schedular criteria for a 100 percent 
rating for service-connected dysthymia (previously diagnosed 
as anxiety neurosis) have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 3.102, 3.159 
(2003).  




ORDER

A 100 percent schedular rating for service-connected 
dysthymia (previously diagnosed as anxiety disorder) is 
granted, subject to the criteria for payment of monetary 
awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



